Citation Nr: 0322481	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  00-05 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, that denied the benefit sought on 
appeal.  The veteran, who had active service from January 
1951 to March 1953, appealed that decision to the BVA and the 
case was referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses that the veteran 
was afforded a hearing before the BVA in July 2002.   
Unfortunately, the Veterans Law Judge that conducted the 
hearing retired and is no long employed at the Board.  The 
Board notes that the individual conducting the hearing is 
required to "participate in making the final determination 
of the claim," 38 C.F.R. § 20.707 (2002), and this is no 
longer possible.  Consequently, the Board contacted the 
veteran in July 2003 and informed him of this situation and 
offered him an opportunity to appear at another hearing 
before the BVA.  The veteran responded in August 2003, and 
indicated that he wanted to attend another hearing before the 
BVA, specifically a videoconference hearing before a Veterans 
Law Judge at the RO.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

The veteran should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge at the next available 
opportunity.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




